     Case 1:21-cv-01061-NONE-HBK Document 16 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENYON DERRAL BROWN,                              Case No. 1:21-cv-01061-NONE-HBK
12                       Plaintiff,                     ORDER STRIKING IMPROPER PLEADING
                                                        FROM THE RECORD
13           v.
                                                        (Doc. No. 15)
14    NORTH KERN STATE PRISON,
      DIRECTOR OF CDCR,
15
                         Defendant.
16

17          Petitioner Kenyon Derral Brown, a state prisoner, has pending a pro se petition for writ of

18   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the Court is Petitioner’s one page

19   pleading titled “Motion to Grant Habeas Corpus due to Unconstitutional Title 15 Regulations.”

20   (Doc. No. 15). In this pleading, Petitioner expands on the arguments set forth in his petition.

21   Neither the Federal Rules of Civil Procedure nor the Local Rules provide for the right to file

22   additional pleadings outside those described in Fed. R. Civ. P. 7(a). To the extent Petitioner seeks

23   to amend his petition, he should seek leave of the Court to do so under Fed. R. Civ. P. 15(a)(2).

24   Further, Petitioner has failed to sign his pleading, as required by Fed. R. Civ. P. 11 and Local

25   Rule 131(b). Consequently, the Court construes as an improper pleading.

26          Accordingly, it is ORDERED:

27          The Clerk of Court is directed to terminate the motion associated with Petitioner’s

28   unauthorized pleading (Doc. No. 15) and strike the pleading from the record.
     Case 1:21-cv-01061-NONE-HBK Document 16 Filed 09/01/21 Page 2 of 2


 1
     Dated:   August 31, 2021
 2
                                           HELENA M. BARCH-KUCHTA
 3                                         UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
